Citation Nr: 0204299	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1967.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1998 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In September 
2000, the Board remanded the case to the RO for further 
development.  Said development having been completed, the 
case is returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected low back disability is 
manifested by complaints of severe back pain and limitation 
of motion and symptomatology consistent with severe 
intervertebral disc syndrome.

3.  The evidence does not show that the veteran's back 
disability is manifested by symptoms consistent with 
pronounced intervertebral disc syndrome or ankylosis. 


CONCLUSION OF LAW

The criteria for an increased disability rating for 
lumbosacral strain, presently evaluated as 40 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, 
Diagnostic Codes 5285, 5286, 5289, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and several supplemental statements of 
the case issued during the course of this appeal.  In 
addition, by a letter dated in May 2001, the veteran was 
informed of the changes in the law contained in the VCAA.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations in June 1998 and 
April 2001.  The Board finds that to schedule the veteran for 
a VA examination would be futile and would result in 
unnecessary delay in the disposition of the veteran's claim.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In May 
2001, the veteran's attorney indicated that there was no new 
evidence or argument to add to the veteran's claims folder.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


I.  Evidentiary Background

In January 1998, the veteran submitted a statement contending 
that his service connected back disability had increased in 
severity warranting an increased disability evaluation.  

In June 1998, the veteran was afforded a VA examination to 
evaluate the severity of his service connected back 
disability.  He complained of constant pain across his 
lumbosacral spine.  The pain was well localized without 
history of radiation.  The veteran complained of some 
intermittent numbness and tingling in the calves of both 
legs.  His pain was aggravated by sex, lifting, and 
squatting.  Applying heat and taking Darvocet relieved the 
pain.  There was no urinary or fecal incontinence and no 
history of fever, chills, or weight loss.  The examiner noted 
that the veteran did not appear to be in any acute or chronic 
distress.  He walked with a normal gait and could walk on his 
heels and toes without difficulty.  His spine was straight 
and his pelvis and shoulders were level.  His posture was 
good.  There was no localized tenderness or muscle spasm 
about the lumbosacral spine.  The examiner noted that when 
the veteran was asked to forward flex, he would do so only to 
approximately 15 to 20 degrees.  However, the examiner also 
noted that this was not a true demonstration of the motion 
about the lumbosacral spine since the veteran was able to 
straight leg raise both lower extremities to the 90 degree 
mark while seated on the examining table with his hips flexed 
90 degrees.  Straight leg raising tests and Patrick's tests 
were normal.  Knee and ankle jerks were 2+.  There was no 
sensory deficit in either lower extremity and his peripheral 
circulation was intact.  Diagnosis was pain, lumbosacral 
spine, with no objective findings.  

A July 1998 VA radiographic report indicates that x-ray 
findings of the veteran's lumbosacral spine were essentially 
negative for the veteran's age with minor degenerative 
changes.  

Private medical records show that the veteran received 
treatment for cervical, thoracic, and lumbar spine pain from 
a private chiropractor from July 1998 to June 1999.  A 
personal history completed by the veteran indicates that he 
was self-employed in appliance repair.  An October 1998 
statement from the veteran's chiropractor indicates that the 
veteran had restricted range of motion in his lumbar spine 
especially with extension and lateral flexion.  It was felt 
that the veteran was unable to perform physical tasks.  The 
veteran was noted to have lumbar tenderness, muscle spasm, 
and swelling ranging in severity from moderate to severe.  

A January 1999 private MRI report indicates that the veteran 
had mild to moderate, central and towards the right side, 
disk protrusion at the L5/S1 level.  The disk protrusion was 
causing mild effacement of the ventral surface of the thecal 
sac, but did not appear to be directly compromising the right 
S1 nerve root. 

In a February 1999 statement, the veteran's chiropractor 
opined that the veteran had moderate L5/S1 disc prolapse with 
thecal sac effacement.   The veteran's prognosis was felt to 
be poor.  The chiropractor did not believe that the veteran 
was malingering.  

Pursuant to the Board's September 2000 Remand, the veteran 
was afforded a VA examination in April 2001.  The examiner 
reviewed the veteran's claims folder in conjunction with the 
examination.  The examiner noted that the most recent x-ray 
report showed only minor degenerative changes without 
evidence of fracture or subluxation.  The veteran's range of 
motion was from approximately 25 degrees of flexion to 10 
degrees of extension.  He had 25 degrees of lateral rotation 
and 15 degrees in lateral bending, bilaterally.  Strength was 
5/5 in all major muscle groups; however, it was noted that 
the veteran had significant give-way weakness particularly in 
the distal muscle groups with the complaints of pain on the 
bottom of his feet.  Sensation was decreased somewhat, 
bilaterally, on the lateral aspect of the feet.  The right 
side was affected more than the left.  Reflexes were 2+ and 
symmetric at the knees, 1+ on the right ankle, and 2+ on the 
left ankle.  An impression of low back pain and limited range 
of motion consistent with a mild fascial back pain was noted.  

The VA examination noted that the veteran had subjective pain 
on motion.  The veteran reported past muscle spasm, but he 
did not presently have such spasms.  The veteran had 
bilateral loss of lateral bending.  His spine did not lift.  
His range of motion was noted to be one third of normal.  The 
veteran had normal joint spaces and his most recent x-ray was 
not out of proportion for his age.  He reported sciatic-type 
pain approximately every other day.  He had decreased ankle 
jerk on the right.  Ankylosis was not shown on recent x-ray 
findings.  

II.  Analysis

Service connection for lumbosacral strain was established by 
means of a June 1969 rating action as service medical records 
showed that the veteran complained of back pain on several 
occasions during active service.  Strain of the ligaments of 
the lumbosacral joint was diagnosed during a post service VA 
examination in May 1969.  A noncompensable disability 
evaluation was assigned effective April 22, 1969.  In 
February 1970, the RO assigned a 10 percent disability rating 
for the veteran's lumbosacral strain, effective April 22, 
1969.  

By means of a July 2001 rating action, the RO awarded a 40 
percent disability evaluation for the veteran's lumbosacral 
strain effective January 13, 1998.  The Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's claim remains open. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased disability rating is not warranted for the 
veteran's back disability.  

The veteran's service connected low back disability is 
presently evaluated under Diagnostic Code 5292.  Under these 
criteria, a 40 percent disability rating contemplates severe 
limitation of motion of the lumbar spine.  The veteran's low 
back disability may also be evaluated under Diagnostic Code 
5295.  Under these criteria, a 40 percent disability rating 
is appropriate for severe lumbosacral strain.  Neither 
Diagnostic Code 5292 nor Diagnostic Code 5295 provides for a 
disability evaluation greater than 40 percent.  

However, evaluations in excess of 40 percent are provided for 
under other Diagnostic Codes.  Intervertebral disc syndrome 
is presently evaluated under Diagnostic Code 5293.  Under 
these criteria, a 40 percent disability rating contemplates 
severe intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 60 percent disability 
rating is appropriate with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a (2001).

In the present case, the evidence does not show that the 
veteran's low back symptomatology is consistent with 
pronounced intervertebral disc syndrome.  
While the 2001 VA examination report indicates that the 
veteran has sciatic pain, the veteran did not have 
demonstrable muscle spasm.  Despite private chiropractic 
records noting muscle spasm, the veteran did not have muscle 
spasm at his recent examination.  The examiner also noted 
that his pain was mild.  While decreased ankle reflexes were 
noted, the evidence does not show that the veteran had absent 
ankle jerk.  Accordingly, the Board finds that while the 
evidence shows that the veteran's present back disability is 
manifested by symptomatology consistent with severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief, the evidence does not show 
pronounced intervertebral disc syndrome as contemplated by an 
increased rating under Diagnostic Code 5293.  On the 
contrary, the veteran's private chiropractor in a February 
1999 statement opined that his back disability resulted in an 
overall impairment of 30 percent. 

Under diagnostic code 5285, a 60 percent disability 
evaluation is appropriate for residuals of a fractured 
vertebra without cord involvement; or abnormal mobility 
requiring neck brace (jury mast).  However, in the present 
case, the evidence does not show, nor does the veteran 
contend, that his present low back disability is manifested 
by a fractured vertebra.  Accordingly, an increased 
disability rating under these criteria is not warranted.  
Similarly, under Diagnostic Code 5286, a 60 percent 
disability rating contemplates complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
disability rating is appropriate for ankylosis of the entire 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Similarly, under 
Diagnostic Code 5289, a 40 percent disability rating is 
available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  However, the 
evidence does not show, nor does the veteran contend, that he 
presently has ankylosis associated with his low back 
disability.  Accordingly, increased disability ratings under 
Diagnostic Codes 5285, 5286 and 5289 are not warranted.  

In reviewing the evidence, the Board acknowledges that the 
evidence shows persistent complaints by the veteran of pain.  
These complaints are significant, not only in view of the 
rating criteria, whereby impairment as manifested by 
recurrent attacks is to be considered in determining the 
appropriate disability level, but also with regard to 
regulatory provisions stipulating that functional impairment 
is to be considered in determining the degree of orthopedic 
disability.  See 38 C.F.R. §§  4.40 and 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It must be 
emphasized, however, that functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  While the veteran complains of 
constant back pain, his chiropractor assessed his overall 
impairment due to his back disability to be 30 percent.  
There is nothing in the evidence, to contradict this opinion 
by the veteran's chiropractor.  On the contrary, this opinion 
appears consistent with the diagnosis of low back pain and 
limited range of motion consistent with mild fascial back 
pain rendered during the most recent VA examination.  Thus, 
the Board must find that any functional impairment resulting 
from the veteran's low back disability is consistent with the 
40 percent rating presently assigned. 

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating for the 
veteran's service connected lumbosacral strain, presently 
evaluated as 40 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5100-5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.71a, 4.72, Diagnostic Codes 5285, 5286, 
5289, 5293 (2001).


ORDER

An increased disability rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

